—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), dated May 26, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*384Ordered that the order is affirmed, with costs.
The defendant submitted sufficient evidence to establish, as a matter of law, that the plaintiff did not sustain a serious injury. Thus, the burden shifted to the plaintiff to come forward with sufficient evidence to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiff failed to meet this burden. Thus, the defendant was entitled to summary judgment (see, Smith v Askew, 264 AD2d 834). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.